       Case 1:18-cv-08299-JPC-GWG Document 54 Filed 01/28/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
NATHANIEL PARRIS,                                              :

                                                             :     ORDER
                          Plaintiff,                               18 Civ. 8299 (JPC) (GWG)
                                                             :
        -v.-

                                                             :
NEW YORK CITY HOUSING AUTHORITY,
et al.,                                                      :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

        Marcel Florestal seeks to withdraw as counsel for plaintiff, Nathaniel Parris. (Docket
# 53) as apparently does plaintiff (Docket # 52). Mr. Florestal’s letter, however, does not
comply with Local Civil Rule 1.4. Accordingly, the Court ORDERS as follows:

        1. Mr. Florestal shall file his motion to withdraw, which may be by letter, on or before
February 5, 2021. The motion shall specify whether counsel seeks a lien of any kind, including
but not limited to a charging or retaining lien, and the legal and factual basis for any such claim.

       2. Any party wishing to oppose this motion shall file papers in opposition by February
19, 2021 or send a letter to the Court for receipt by that date. Plaintiff may send a letter to the
Court by sending it in pdf form to Temporary_Pro_Se_Filing@nysd.uscourts.gov

        In the alternative, plaintiff’s response may be mailed to Pro Se Docketing, 500 Pearl
Street, New York, NY 10007.

        3. A hearing on the motion will take place on February 26, 2021 at 10:00 a.m. At that
time, the parties shall dial (888) 557-8511 and use access code: 6642374. (The public may also
dial in but will be permitted only to listen.) The Court will record the proceeding for purposes of
transcription in the event a transcript is ordered. However, any other recording or dissemination
of the proceeding in any form is forbidden

        4. In addition to Mr. Florestal, plaintiff is required to attend this conference. Other
parties are not required to attend. If plaintiff fails to attend, his claims may be dismissed.

       5. Mr. Florestal shall immediately arrange to deliver a copy of this Order and his motion
to withdraw to plaintiff by (1) email, if available; and (2) regular mail. He shall also thereafter
make all reasonable efforts to confirm with plaintiff by telephone, text message conversation,
email or in person that these materials were actually received, that plaintiff understands that there
      Case 1:18-cv-08299-JPC-GWG Document 54 Filed 01/28/21 Page 2 of 2




is a February 19, 2021 deadline for filing any written response to Mr. Florestal’s papers, and that
plaintiff is aware he must dial in to the Court conference on February 26, 2021, at 10:00 a.m.

       6. On or before February 9, 2021, Mr. Florestal shall file with the Court an affidavit or
declaration indicating his efforts to comply with paragraph 5 of this Order.

SO ORDERED.

Dated: January 28, 2021
       New York, NY
